Citation Nr: 0728615	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-20 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to an effective date earlier than June 21, 
2004, for the grant of service connection for a left shoulder 
disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from November 1965 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran provided testimony at a hearing at the RO before 
the undersigned Veterans Law Judge in June 2007.  The veteran 
submitted additional evidence at the hearing and waived 
initial RO consideration of this evidence on behalf of the 
veteran.  See 38 C.F.R. § 20.1304(c) (2006).


FINDINGS OF FACT

1.  The veteran's claim for service connection for a left 
shoulder disability was received on June 21, 2004, more than 
one year following his discharge from service.

2.  Tinnitus was not present in service or for many years 
thereafter, and it is not shown to be otherwise related to 
service.







CONCLUSIONS OF LAW

1.  The criteria for an effective date for an award of 
service connection for a left shoulder disability, prior to 
June 21, 2004, have not been met. 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.151, 3.400 (2006).

2.  Tinnitus was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in July 2004 and April 2005, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in a March 
2006 letter.  Accordingly, the Board finds that VA met its 
duty to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of VCAA notice, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, notice 
was provided prior to the appealed decision in keeping with 
Pelegrini.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Furthermore, 
the veteran was afforded a VA examination in conjunction with 
his tinnitus claim.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.

Earlier EffectiveDate

Generally, the effective date of an award of service 
connection will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (2006).  For claims for direct service connection, 
the effective date is the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later. 38 C.F.R. 
§ 3.400(b)(2)(i) (2006).

According to 38 C.F.R. § 3.400(o)(2) (2006), the effective 
date of an increase in compensation is the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date; otherwise date of receipt of the claim. 
The United States Court of Appeals for Veterans Claims (CAVC) 
has held, in Servello v. Derwinski, 3 Vet. App. 196 (1992), 
that the Board must look at all communications that can be 
interpreted as a claim for an increased rating, as well as 
all the evidence of record, and determine the earliest date 
as of which, within one year prior to the claim, the increase 
in disability was ascertainable.

The veteran asserts that an earlier effective date should be 
assigned for the award of service connection for a left 
shoulder disability. He has not specified the date on which 
he believes the claim should be granted, however, the veteran 
emphasized during the July 2007 Board hearing that he injured 
his left shoulder in service.  He indicated that he should 
have filed a claim for a left shoulder injury shortly after 
his discharge from service.

In this case, the veteran's service medical records do 
establish a laceration injury to the left shoulder in 1968.  
The veteran, however, did not submit a claim for service 
connection for a left shoulder disability until June 21, 
2004. The Board notes that the effective date of service 
connection cannot be based on the date of the earliest 
medical evidence demonstrating a causal connection.  Rather, 
it must be based on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
See Lalonde v. West, 12 Vet. App. 377, 382 (1999).

The veteran argues that an earlier effective date should be 
assigned for the grant of service connection for a left 
shoulder disability.  However, as noted above, in order for 
the VA to award benefits, a claim must be filed.  Clearly, 
the veteran did not file a claim for service connection for a 
left shoulder disability until June 21, 2004.  No benefits 
may be authorized in the absence of a claim.  Accordingly, 
there is no basis on which an earlier effective date for an 
award of service connection for a left shoulder disability 
may be assigned.  

Tinnitus

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2006).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

The veteran seeks service connection for tinnitus.  In 
support of his claim, he asserts that he was exposed to 
extreme noise on the flight line which resulted in tinnitus.

The Board finds there is no competent evidence of tinnitus in 
the service medical records.  There is a complete lack of 
objective evidence of any complaint, treatment, or diagnosis 
of tinnitus for many years after separation from service.  On 
VA examination in January 2005, the veteran reported a 
history of constant bilateral tinnitus for the past 35 years.  
He reported a history of noise in the military as well as 
post-service working in a factory and in landscape supply.  
The VA examiner, following a thorough review of the veteran's 
medical records and physical examination of the veteran, 
opined that it was not likely that the the veteran's 
complaint of tinnitus was related to his military service.  
The Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, service 
connection for tinnitus is denied.  

The Board has considered the veteran's hearing testimony that 
he was exposed to acoustic trauma during service.  However, 
that, in and of itself, does not mean service connection is 
warranted for tinnitus.  It appears that the veteran is 
alleging that he was exposed to acoustic trauma during combat 
service.  In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), 
the United States Court of Appeals for the Federal Circuit 
held that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  The Board will concede that the appellant was 
likely exposed to acoustic trauma during service, and this 
would certainly be consistent with the circumstances of his 
military duties.  (The veteran submitted an excerpt from the 
Air Base Defense in the Republic of Vietnam from 1961 through 
1973 at the June 2007 Board hearing).  However, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still establish his claim by 
competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events. See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  In this case, for the reasons discussed above, such 
competent medical nexus evidence is lacking.

As the preponderance of the evidence is against the claim for 
service connection for tinnitus, the benefit of the doubt 
doctrine is not applicable and the claim must be denied.  38 
U.S.C.A. § 5107(b); also see generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001). 


ORDER

Entitlement to an effective date earlier than June 21, 2004 
for the award of service connection for a left shoulder 
disability is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


